United States Court of Appeals ch
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                   July 31, 2003


                                        Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

NATALIA KHARKHAN,                                ]   Petition for Review of
        Petitioner,                              ]   an Order of the Board of
                                                 ]   Immigration Appeals
No. 02-2177                        v.            ]
                                                 ]   No. A70-488-310
JOHN D. ASHCROFT,                                ]
        Respondent.                              ]
                                                 ]

      Upon consideration of the RESPONDENT’S MOTION FOR TECHNICAL
CORRECTION OF DECISION, filed on July 22, 2003, by counsel for the
respondent,

      IT IS ORDERED that the motion is GRANTED. The opinion of this court
issued on July 16, 2003, is AMENDED as follows:

      Replace the text of footnote 1 with the following:

       On March 1, 2003, the INS ceased to exist as an independent agency under
the umbrella of the United States Department of Justice, and its functions were
transferred to the newly-formed Department of Homeland Security. See Homeland
Security Act of 2002, Pub. L. No. 107-296, 116 Stat. 2135 (Nov. 25, 2002). The
transition, however, is of little practical import to our disposition of the matter.